97 Ariz. 301 (1965)
400 P.2d 105
POLICE PENSION BOARD OF the CITY OF PHOENIX, Robert Knox, Chairman of the Police Pension Board, and Stanton S. von Grabill, Ex Officio Secretary of the Board, Appellants,
v.
Lillian WARREN, Appellee.
No. 7984.
Supreme Court of Arizona. En Banc.
March 17, 1965.
Merle L. Hanson, City Atty., and James D. Lester, Asst. City Atty., Phoenix, for appellants.
Gibbons, Kinney & Tipton, Phoenix, Hess Seaman, Phoenix, of counsel, for appellee.
John C. Hughes and Coit I. Hughes, Phoenix, Kenneth Sperry, Long Beach, Cal., of counsel, for Phoenix Lodge of Fraternal Order of Police, amicus curiae.
Healy, Laubscher & Dickerson, Tucson, for Police Pension Board for City of Tucson, amicus curiae.
J. LaMar Shelley, Mesa, for League of Arizona Cities and Towns and Its Member Municipalities, amici curiae.
STRUCKMEYER, Vice Chief Justice.
In the decision in this case we assumed that appellee terminated her services with the City of Phoenix at the time of her application for retirement. Appellee in her motion for rehearing states, although the record does not so disclose, that she is still in the employ of the City of Phoenix. We accept appellee's statement that she continued as an employee after her application for retirement. Whether appellee did or did not continue as an employee is a fact wholly unrelated to any reason governing the disposition of the appeal.
Appellee's motion for rehearing is denied.
UDALL and McFARLAND, JJ., concur.
LOCKWOOD, C.J., and BERNSTEIN, *302 J., dissent from the Order Denying the Motion for Rehearing, on the grounds set forth in the dissenting opinion attached to the original opinion of the Court.